Gilpillan, C. J.
It is conceded that the express contract by two of defendant’s trustees with plaintiffs, for the purchase of the articles to recover the value of which this action is brought, was not binding upon the defendant, because not made or authorized at a meeting of the trustees as a board. In Currie v. School-District, 35 Minn. 163, (27 N. W. Rep. 922,) it wa.s decided that such contracts must be authorized by the board at a meeting called for the transaction of such business after due notice to all its members. The plaintiffs must recover, if at all, on an implied undertaking of the district to pay for the goods, arising from its having received and used them. As the two trustees could not, without being authorized at a meeting of the board, bind the district by express agreement to purchase and pay for the goods, they could not, without such authority, by anything *97they might do or direct to be done, ratify any such previous agreement. They could not do indirectly what they could not do directly. But if the goods were received and used for the benefit of the district under such circumstances and for such length of time as to raise the presumption that it was with the common consent of the district, or perhaps with the unanimous consent of the trustees, the law would impose on the district the obligation to pay for them.
The court below finds that, by direction of the two trustees, the goods were received, placed in the school-house, and used for about three weeks, until the school term closed. Afterwards some of the articles were used by direction of the clerk of the district, and other of the articles were used from time to time, but by whose direction does not appear. Part of this use was after the legal voters of the district at its annual meeting had expressly repudiated the acts of the two trustees. There is nothing in these facts necessarily leading to the presumption that the goods were used, or any part of them, with the common consent of the district or of the trustees.
Order affirmed.